Citation Nr: 1010182	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a left shoulder 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran served on active duty with the Army from May 1971 
to July 1973 and with the Army National Guard from January 
1983 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the above claim.

In July 2007, the Veteran was a Travel Board hearing before 
the undersigned.  In October 2007, the Board remanded this 
case.


FINDINGS OF FACT

1.  In February 1988, the Board denied service connection for 
dislocation of the left shoulder.

2.  Evidence submitted since the Board's February 1988 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1988 Board decision, in which the Board 
denied service connection for dislocation of the left 
shoulder is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 
2009).

2.  New and material evidence has been received since the 
Board's February 1988 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for a 
left shoulder disability, the Veteran's claim is being 
granted to the extent that it is reopened.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in service if it had become manifest to a degree of 10 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability resulting 
from disease or injury incurred during active duty for 
training (ADT), or injuries suffered during inactive duty 
training (IDT) to include when a cardiac arrest or a 
cerebrovascular accident occurs during such training.  See 38 
U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," that 
each Reservist or National Guardsman must perform each year.  
It can also refer to the Reservist's or Guardsman's initial 
period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Active military service includes active duty, any period of 
ADT during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of IDT during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 1106; 38 
C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not 
available where the only service performed is ADT or IDT.  
See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Veteran had a period of active duty from May 1971 to July 
1973.  There was no incident of left shoulder disease or 
injury.  The Veteran thereafter was in the National Guard 
from January 1983 to July 1986.  

On April 13, 1985, the Veteran was treated for a dislocated 
shoulder which occurred when he was trying to climb up and 
out of a truck.  The Veteran stated that this was the 11th 
dislocation of his left shoulder.  X-rays revealed an 
anterior dislocation of the left shoulder with a large Hill-
Sachs lesion.  The dislocation was reduced and he was 
prescribed pain medication.  He was also provided a shoulder 
immobilizer.  

A June 5, 1985 treatment record indicates that the Veteran 
was scheduled for surgery on his left shoulder, but he 
cancelled the surgery and opted to schedule a Medical 
Evaluation Board (MEB).

The record also reflects an undated Line of Duty 
Investigation which referred to prior medical records which 
reflected that the Veteran had 11 prior dislocations.  It was 
also noted that on his SF 93 entrance examination dated 
January 26, 1983, he reported that he had a trick shoulder.  
The physician summary stated that in December 1982, the 
Veteran had a trick shoulder due to a basketball injury.  
However, he had experienced no problem or pain since that 
time.  This report indicated that the Veteran should be 
reevaluated.  One suggestion was a reevaluation at Fort Polk.  
The underlying records are not contained in the claims file.  

In September 1985, the evaluation was undertaken at Fort 
Polk.  It was noted at that time, that the Veteran initially 
dislocated his left shoulder at Fort Polk while on active 
duty with the National Guard in the summer on 1983 while the 
Veteran was jumping off a truck.  During the next year, as a 
civilian, the left shoulder dislocated 3-4 times requiring 
emergency reduction.  The Veteran returned to active duty, 
but then again dislocated his left shoulder in April 1985.  
He reported two subsequent left shoulder dislocations as a 
civilian after the April 1985 dislocation.  X-rays revealed 
an anterior dislocation of the left shoulder with a large 
Hill-Sachs lesion on the posterior-superior humeral head.  
Westpoint views revealed erosion of the anterior-inferior 
border to the glenoid as well as the posterior-superior Hill-
Sachs lesion.  The examiner indicated that a permanent 
limitation would remain and that the Veteran did not meet 
retention standards as prescribed by AR 40-501, Chapter 3, 
para 1-12c.  He was recommended to appear before a physical 
evaluation board (PEB).  

The initial PEB was held in February 1986.  The board 
determined that the Veteran had recurrent 
dislocation/subluxation of the glenohumeral joint, existing 
prior to service, not permanently aggravated by service.  The 
board found that there was insufficient available evidence to 
substantiate that this impairment was incurred during the 
1983 annual training period or that it recurred during the 
1984 training period.  The dislocation which occurred in 1985 
was considered to be a normal manifestation of a preexisting 
condition which was not service-incurred and that the 
impairment was not permanently aggravated by service.  
Therefore, the PEB recommended that the Veteran be separated 
from service without entitlement to disability benefits 
therefrom.  

However, the next month, in March 1986, another PEB 
reconsidered the Veteran's left shoulder injury.  The 
diagnoses of recurrent dislocation/subluxation of the left 
glenohumeral joint.  It was noted that additional medical 
evidence substantiated that the Veteran's left shoulder 
dislocation originated in June 1983 while the Veteran was on 
ADT.  The PEB stated that radiographic reports dated in June 
1983 (not contained in the claims file) supported this 
conclusion.  The PEB found that the current impairment was 
best described and rated as shown on the diagnosis.  
Therefore, the prior PEB was superseded.  The Veteran 
remained unfit for duty.  It was noted that he was entitled 
to severance pay, if otherwise qualified.  

Thereafter, VA records were received.  On January 27, 1983, 
the Veteran was discharged from the orthopedic clinic per his 
request.  On the reverse side, presumably from a prior 
appointment, it was noted the Veteran had dislocations of the 
shoulder over the past year (8 times).  It was noted that the 
shoulder was painful and needed an operation for repair.

In December 1986, the Veteran was afforded a VA examination.  
At that time, it was noted that the Veteran suffered a 
dislocated shoulder in April 1985, which he reported recurred 
in February 1986.  On physical examination and x-rays, there 
were no abnormalities of the left shoulder.  The impression 
was by history only, not clinically apparent, and with 
minimal limitation of abduction noted, recurrent dislocation 
of left glenohumeral joint with none occurring in the past 10 
months after description of 12 episodes last year.

In May 1987, the Veteran stated that he felt that his 
shoulder was aggravated while he was a member of the National 
Guard.  He stated that he explained his shoulder condition 
before he enlisted in the National Guard and they enlisted 
him anyway.

In February 1988, the Board denied service connection for 
dislocation of the left shoulder.  The February 1988 Board 
decision is final.  38 U.S.C.A. § 7104(b).  The basis for the 
denial was that a dislocation of the left shoulder was not 
present during the Veteran's period of active service from 
May 1971 to July 1973, and dislocation of the left shoulder 
which preexisted all periods of ADT from January 1983 to 
July 1986, did not undergo a permanent increase in severity 
during ADT.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record consists 
of statements of the Veteran, his wife, and his 
representative.  The Veteran testified in July 2007 that he 
had no left shoulder dislocations prior to incident that 
occurred during active duty for training in 1983.  

In addition, medical records have been received.  Records 
provided by the Louisiana Army National Guard Separated 
Records, via the Veteran's Congressman, include two June 1983 
x-ray reports.  The Veteran reported that he fell from a 
truck and initial examination showed complete anterior 
dislocation of the left shoulder.  An x-ray report dated June 
13, 1983 showed post reduction of the previously identified 
dislocation of the left shoulder.  

Subsequent records reflect that in November 1988, less than 
two years after he separated from service, the Veteran 
required reconstructive surgery of the left shoulder.  
Subsequent medical records revealed arthritis in that 
shoulder.  

A notation from the Alexandria VA treatment facility notes 
that the Veteran was treated on December 25, 1982, but that 
actual records from this treatment could not be located.  

In addition, the representative pointed to the missing 
evidence in this case, particularly, the December 1982 report 
of a prior left shoulder basketball injury.  It was 
emphasized that the PEB in March 1983 determined that the 
initial left shoulder dislocation occurred in service, in 
1983.  The representative essentially asserts that 
aggravation was not adequately considered.  

The additional evidence is new and material.  The previously 
missing June 1983 inservice x-rays report showing a left 
shoulder dislocation is cumulative.  The service treatment 
records considered by the Board at the time of the February 
1988 decision discussed the June 1983 injury and the x-ray 
and the Board acknowledged this injury in its decision.  
However, the new post service medical evidence shows that the 
Veteran required left shoulder surgery in 1988 in close 
proximity to his service separation, possibly indicative of a 
higher level of impairment, as alleged by the Veteran.  The 
Veteran has also testified that the initial injury to his 
shoulder occurred in June 1983 and in considering whether to 
reopen a claim, VA must assume the credibility of this 
evidence.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence has been received since the 
February 1988 Board decision, and the claim of service 
connection a left shoulder disability is reopened.  


ORDER

The application to reopen the claim of service connection for 
a left shoulder disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The claim of service connection for a left shoulder 
disability has been reopened.  However, prior remand 
directives remain incomplete.  As such, further action is 
necessary in this case, in accordance with the previous Board 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the Veteran the right to compliance with the remand orders).  

Specifically, the Board previously requested that the 
complete dates of the Veteran's service, as well as the type 
of service during each period of enlistment, i.e., whether it 
was active duty, active duty for training, or inactive duty 
for training, should be separately noted.  

The RO has attempted to obtain this information from the 
Adjutant General and the Army National Guard Readiness 
Center.  It appears that the letter sent to the Adjutant 
General was returned to VA with "Return to Sender" written 
on the envelope.  There does not appear to be a reply from 
the Army National Guard Readiness Center.  Thus, these 
efforts to verify service should again be undertaken.  

Further, because this case presents complex medical and 
unresolved factual questions and since the Board is precluded 
from reaching its own unsubstantiated medical conclusions, 
further development is required.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 
546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The Board finds that a VA medical opinion should 
be obtained regarding the etiology and nature of the 
Veteran's left shoulder disability.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact (a) the National Personnel 
Records Center, (b) the Adjutant 
General's Office of the Louisiana 
National Guard, (c) the Army National 
Guard Readiness Center, and (d) any other 
appropriate source and request copies of 
the Veteran's complete service treatment 
records concerning his service with the 
Louisiana Army National Guard from 
January 1983 to September 1986 (to 
include, but not limited to, all clinical 
records, a copy of the January 1983 
entrance examination, all records related 
to a left shoulder injury in 1983, and 
all records related to any Physical 
Evaluation Board proceedings) and his 
complete service personnel records.  All 
attempts made to locate these records 
should be documented for the file.

Also, request verification of the 
complete dates of the Veteran's service, 
as well as the type of service during 
each period of enlistment, i.e., whether 
it was active duty, active duty for 
training, or inactive duty for training.  
All periods of active duty for training 
or inactive duty for training should be 
separately noted.

2.  Thereafter, obtain a VA medical 
opinion from an orthopedist.  The doctor 
should be asked to review the entire 
claims folder and provide an opinion as 
to the following questions:

The Veteran served with the Army National 
Guard from January 1983 to September 
1986.  Please indicate whether the 
clinical onset of the Veteran's left 
shoulder disorder was prior to his 
military service.  In providing this 
opinion, please acknowledge and discuss 
the Veteran's statement made in January 
1983 that he had a trick shoulder due to 
a basketball injury in December 1982 
(prior to his active service) and that he 
had experienced no problem or pain since 
that time.   

If your response is that the clinical 
onset was prior to military service, is 
there any factual evidence which supports 
a conclusion that during military service 
the Veteran's left shoulder condition 
underwent an identifiable permanent 
increase in severity which was beyond its 
natural progression?  In providing this 
opinion, please discuss the significance 
of the in-service injuries in June 1983 
and April 1985.

If the left shoulder disorder did not 
preexist National Guard service beginning 
in January 1983, did it have its clinical 
onset during service or is it related to 
any in-service disease, event, or injury, 
including the injuries in June 1983 and 
April 1985.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then review the 
medical opinion obtained above to ensure 
that the remand directives have been 
accomplished.  If all questions posed are 
not answered or sufficiently answered, 
the AMC should return the case to the 
examiner for completion of the inquiry.

4.  Finally, the AMC should readjudicate 
the claim on appeal in light of all of 
the evidence of record.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


